Citation Nr: 1546584	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from January 2009.

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO temporarily assigned a 100 percent rating from November 2008 to January 2009, and a 30 percent rating thereafter.  A subsequent rating decision in December 2009 increased the Veteran's rating to 50 percent, from April 2009.  In January 2014, the Board concluded that the Veteran was entitled to a 70 percent rating for the entirety of the appeal period and remanded the Veteran's claim for TDIU.   The AOJ declined jurisdiction for this Remand, but in a February 2014 rating decision, the AOJ effectuated the Board's 70 percent rating determination.  

The Veteran appealed this decision to the Court of Appeals for Veterans' Claims (Court).  In November 2014, the Court endorsed a Joint Motion for Remand (JMR) and remanded the Veteran's claim for an increased rating for a rating in excess of 70 percent, for the entirety of the appeals period, back to the Board.  Following this JMR, the Board remanded the Veteran's increased rating claim for PTSD in excess of 70 percent alongside the Veteran's claim for TDIU as the two issues were intertwined per the November 2014 JMR.  

This development included a VA examination regarding the Veteran's claim for a TDIU.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has complied with some of the Board's remand directives, namely the examination for PTSD.  Unfortunately, the April 2015 VA examination provided to the Veteran has been found to be inadequate in addressing the Veteran's claim for TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

TDIU Examination Inadequate

The April 2015 VA examination report initially noted that the Veteran has only a diagnosis of PTSD and contains reference to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, in addressing the Veteran's employability, the VA examiner endorses behavior such as slowed reaction times which make it more likely that the Veteran could become involved in an accident or get lost in a work environment that required driving and impaired concentration, and low energy slowed reaction which would result in decreased productivity in any work environment.  While the VA examiner's review coupled with the Veteran's self-report of history of mental health disease correlate, the description of his employability are in sharp contrast, and more importantly are not adequately explained.  Thus, the Board finds that, in part, the VA examination was inadequate in addressing the issue of the Veteran's employability.  Therefore, the Board finds that the Board's remand directive was not fulfilled and that further evidentiary development is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  






PTSD Increased Rating Claim Inextricably intertwined

As noted earlier, in the November 2014 JMR, these issues are intertwined and any development on the issue of TDIU could lead to new evidence relevant to the Veteran's PTSD claim.  Thus, the Board finds that it cannot adjudicate the Veteran's claim for an increased rating for PTSD in excess of 70 percent before proper development is completed on the issue of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  The Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 70 percent for PTSD and entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


